Roberds, P. J.
This is a Workmen’s Compensation case. On August 24, 1957, Buster Brown, the appellee, was an employee of Mississippi Valley Aircraft Service. On that day, while performing his duties as such employee, he ‘ ‘ splash_ ed” a chemical substance into his right eye. This substance is called Malathion. It is composed of a number of chemical ingredients. It is a poison. It was being used by the Mississippi Valley Aircraft Service to dust cotton to kill boll weevils and other insects. Brown’s *513eye became badly inflamed and tbe next day he conld see only dimly with that eye. He went to a number of doctors but bis condition gradually grew worse and it became necessary to remove the eyeball, which was done on November 6, 1957. Brown urges that the substance thus coming into contact with the eyeball created, or, at least, contributed to, the necessity for its removal.
The appellants contend that the condition of that eye was the result of glaucoma therein, or of hypertension, or both.
The attorney-referee allowed the claim, The Commission, by a divided vote, disallowed it. The circuit judge reversed the Commission and entered a judgment for Brown. The only error assigned and argued by the appellants is the contention that the order of the Commission should be sustained under the evidence in this record.
 It would require an opinion of great length to set out, analyze and evaluate the testimony. We deem that unnecessary in this cáse. It is sufficient in our opinion to say that we have carefully examined and considered the entire record. The order of the Commission was not supported by substantial testimony. The evidence amply supports the judgment which was rendered by the trial judge.
Affirmed.
McGehee, C. J., and Lee, Ethridge and Gillespie, JJ., concur.